SDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --BOARD-TO-BOARD ELECTRICAL CONNECTOR WITH REINFORCED END PORTIONS--.
The disclosure is objected to because of the following informalities: On page 13 in line 19, the phrase “second through H2” should read --second through hole H2--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasayama et al. (2020/0127400) in view of Lee et al. (JP2021064545A, US11,239612 used for translation).
With regard to claim 8, Sasayama teaches, as shown in figures 1-3: “A connector 1 to be fitted to a counter connector 101 along a fitting direction (up-and-down direction in figure 1), the connector 1 comprising: a plurality of contacts 61 made of metal material and arranged in an arrangement direction (lower-left-to-upper-right in figure 1) orthogonal to the fitting direction; 34 an insulator 11 made of insulating resin material and holding the plurality of contacts 61; and a reinforcement terminal 51 made of metal material and attached to an end portion (lower-left and upper-right ends of 11 in figure 2) of the insulator 11 in the arrangement direction, wherein the insulator 11 includes a fitting portion 13 extending along the arrangement direction and projecting in the fitting direction for fitting to a portion to be fitted of the counter connector 101, the reinforcement terminal 51 includes: a terminal accommodating portion (inside of 58 in figure 2) of recess shape for accommodating a reinforcement terminal of the counter connector 101; a wall portion 58b facing an end portion of the fitting portion 13 in the arrangement direction across the terminal accommodating portion; a bottom plate portion 58d joined to the wall portion 58b and extending to the end portion of the fitting portion 13 to form a bottom portion of the terminal accommodating portion 51; and a reinforcement portion 58f, at the end portion of the fitting portion 13, joined to the bottom plate portion 58d… and exposed from the fitting portion 13 in the fitting direction”.
Sasayama does not teach the reinforcement portion “bent so as to extend toward the wall portion”.


With regard to claim 9, Sasayama as modified by Lee teaches: “The connector according to claim 8”, as shown above.
Lee also teaches, as shown in figures 2 and 6: “wherein the wall portion is joined to one end portion of the bottom plate portion (top plate of 124 in figure 6) in the arrangement direction (right-to-left in figure 6), the reinforcement terminal 124 includes a rising portion (connecting 107 to the bottom plate portion in figure 6) rising in the fitting direction (up-and-down direction in figure 6) from another end portion of the bottom plate portion in the arrangement direction, the reinforcement portion is formed so as to extend from an end portion of the rising portion in the fitting direction toward the wall portion, and the rising portion is embedded in the fitting portion 116”.

With regard to claim 12, Sasayama as modified by Lee teaches: “The connector according to claim 8”, as shown above.


With regard to claim 13, Sasayama as modified by Lee teaches: “The connector according to claim 8”, as shown above.
Sasayama also teaches, as shown in figures 1-3: “wherein the plurality of contacts 61 are arranged separately on each of opposite sides in a width direction (Y-direction in figure 2) of the fitting portion 13, the width direction being orthogonal to both the fitting direction (Z-direction in figure 2) and the arrangement direction (X-direction in figure 2)”.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Sasayama teaches, as shown in figures 1-3: “A connector 1 to be fitted to a counter connector 101 along a fitting direction (Z-direction in figure 1), the connector 1 comprising: a plurality of contacts 61 made of metal material and arranged in an arrangement direction (X-direction in figure 1) orthogonal to the fitting direction; an insulator 11 made of insulating resin material and holding the plurality of contacts 61; and a reinforcement terminal .
Sasayama does not teach: “and the reinforcement terminal includes a resin material flow passage penetrating the wall portion and reaching the32 end portion of the fitting portion”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-7 include all the limitations of claim 1 and are therefore also allowable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831